DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application which was examined under the AIA  first to file provisions, Claims 1-10 and 12-13 are allowed with the amendments of 06/11/2021 to Claims 1, 4,6-7, 9 and 12 and with the Examiner’s amendment herein over the prior art of record.   

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Justin O. Ehresmann on 09/03/2021.  

4.	The application has been amended as follows:  Cancel withdrawn claims 14-20 and amend claims 8-9 as indicated below.  

A.	IN THE CLAIMS: 
I.	Claim 8, in line 1, before the word “binder” insert the word - - organic --. 

II.	Claim 9, in line 2, before the words “at least one” delete the words ‘particle comprises’ and insert the words - - particles comprise --. 



EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment of 6/11/2021 and the examiner’s amendment herein, the rejection under 35 U.S.C. 112 (b) of Claims 1-13 is withdrawn, and Claims 1-10 and 12-13 are patentable over the cited prior art of record overcoming the rejections under 35 U.S.C. 103 with the following statement of reasons for the indication of allowable subject matter:  None of the prior art of record alone or in any proper combination of U.S. 6,165,619, lkenaga et al., hereinafter "lkenaga", in view of JP2006-028688, Oki et al, hereinafter “Oki” for the English machine translation further in view of U.S. 2003/0108749, Ram (hereinafter “Ram”) and further in view of U.S. 2009/0191391, Naito et al. (hereinafter “Naito”) and further in view of U.S. 2017/0176645, Maeda (hereinafter “Maeda”) and additionally with U.S. 2005/0136269, Doehler et al., hereafter "Doehler", for Claim 2, or additionally with U.S. 2014/0170391, Hongo et al., hereinafter "Hongo" for Claim 7 or additionally with U.S. 4,738,509, Broer et al. (hereinafter "Broer") for Claim 8, teach or suggest a method of manufacturing a plastic substrate of:  1) immersing a transparent plastic support member in a coating solution for forming an inorganic layer and thereby forming a first inorganic layer and a second inorganic layer on respective sides of the transparent plastic support member, wherein the coating solution for forming an inorganic layer comprises a silicone monomer comprising a silicon oxide moiety and a coupling moiety, and b) immersing the transparent plastic support member formed with the first inorganic layer and the second inorganic layer in a coating solution for forming an organic inorganic hybrid layer and thereby forming a first organic-inorganic hybrid layer and a second organic-inorganic hybrid layer on the first inorganic layer and the second inorganic layer, respectively, where the coating solution for forming an organic-inorganic hybrid layer comprises an organic binder component and inorganic particles dispersed in the organic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787